Name: Commission Regulation (EEC) No 3150/89 of 20 October 1989 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 89 Official Journal of the European Communities No L 305/9 COMMISSION REGULATION (EEC) No 3150/89 of 20 October 1989 altering the specific agricultural conversion rates applicable in the rice sector Whereas Regulation (EEC) No 3153/85 lays down detailed rules for the calculation of monetary compensa ­ tory amounts ; whereas the spot market rate for the Greek drachma and the pound sterling, recorded in accordance with Regulation (EEC) No 3153/85 during the period 11 to 17 October 1989, requires the specific agricultural conversion rates applicable for Greece and for the United Kingdom to be altered pursuant to Article 9 (2) of Regula ­ tion (EEC) No 1677/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 1 1 June 1 985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 1636/87 (2), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ( ¢'), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (5), as last amended by Regulation (EEC) No 3087/89 (6), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 31 53/85 Q, as last amended by Regulation (EEC) No 2301 /89 (8) ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3294/86 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 23 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6. 1985, p. 1 . O OJ No L 153, 13 . 6. 1987, p. 1 . (') OJ No L 164, 24. 6. 1985, p. 6 . (*) OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 304, 30 . 10. 1986, p . 25 . M OJ No L 296, 14 . 10 . 1989, p. 9 : 0 OJ No L 310, 21 . 11 . 1985, p. 4. (8) OJ No L 220, 29 . 7 . 1989 , p. 9 . No L 305/10 Official Journal of the European Communities 21 . 10. 89 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) ECU 1 = Bfs 48,2869 = DM 2,34113 = Dkr 8,93007 = Dr 205,398 = Pta 147,239 = FF 7,85183 = £Irl 0,873900 - Lit 1 688,73 = F1 2,63785 = £ 0,786952